Dear Mr. Rogers:
You ask this office whether or not a citizen can be employed as a part-time "Court Delay Reduction Officer", whose salary is paid by the local parish police jury, and simultaneously serve as an elected member of the school board of the same parish.
Under Louisiana's dual officeholding and dual employment laws, it is permissible for a person to hold a local elected office, such as school board member, and to be employed on a part-time basis for the local parish government, as the two positions are in different political subdivisions.
LSA-R.S. 42:63(D) prohibits a person from holding elective office and employment in the same political subdivision:
   No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
LSA-R.S. 42:62(9) defines political subdivision as "[a] parish, municipality, and any other unit of local government, including a schoolboard and a special district, authorized by law to perform governmental functions." (Emphasis added). Thus, LSA-R.S. 42:63(D)'s prohibition does not apply in this matter since the school board and the parish governing authority are defined by law as two separate political subdivisions. Trusting that this opinion addresses all of your concerns, we remain
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             _______________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Date Released:  March 7, 2003